            Case 1:18-cv-03007-JEB Document 15 Filed 11/15/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 BRADY CENTER TO PREVENT
 GUN VIOLENCE,
                        Plaintiff,
                v.                                       Civil Action No. 18-3007 (JEB)
 UNITED STATES DEPARTMENT
 OF STATE,
                        Defendant.


                                 JOINT STATUS REPORT

       Defendant, the United States Department of State (“State”), and Plaintiff, the Brady Center

to Prevent Gun Violence (the “Brady Center”), each by its undersigned counsel, submit this joint

status report pursuant to the Court’s minute order dated May 13, 2019, to apprise the Court of the

status of State’s response to the Brady Center’s Freedom of Information Act Request F-2018-

05229 (the “Request”) at issue in this litigation.

       1.      Following a status hearing on May 13, 2019, the Court ordered as follows:

               1) Defendant shall produce to Plaintiff by May 28, 2019, the 8000
               pages of documents produced in the W.D. Wash. litigation; 2) State
               shall process the 20,000 responsive pages at a rate of 1500 per month
               and make rolling productions on the 9th of each month; and 3) The
               parties shall submit joint status reports by November 15, 2019, and
               June 15, 2020.

       2.      Pursuant to that order, State released to the Brady Center the documents from the

W.D. Washington litigation by mail sent on May 16, 2019, and has processed at least 1,500

potentially responsive pages each month. To date, State has identified 1,061 documents responsive

to the Request. Of these, State has withheld 788 documents in full, released 173 documents in

part, and released 100 documents in full.
            Case 1:18-cv-03007-JEB Document 15 Filed 11/15/19 Page 2 of 2



       3.      Of the approximately 20,000 potentially responsive pages, fewer than 4,500

potentially responsive pages remain. State estimates that production will be complete on or before

Monday, February 10, 2020.

       4.      In light of this revised completion date, the parties request that the Court modify its

order dated May 13, 2019, and require the parties to submit another joint status report on February

20, 2020, rather than June 15, 2020.

 Respectfully submitted,
   /s/ Ariel S. Glasner                              JESSIE K. LIU, D.C. Bar #472845
 Ariel S. Glasner, D.C. Bar #991442                  United States Attorney
 Jon Waldron, D.C. Bar #425539
 Blank Rome LLP                                      DANIEL F. VAN HORN, D.C. Bar #924092
 1825 Eye Street, N.W.                               Chief, Civil Division
 Washington, District of Columbia 20006
                                                     By: /s/ Johnny Walker
 Telephone: 202 772 5963
                                                     JOHNNY H. WALKER, D.C. Bar # 991325
 AGlasner@Blankrome.com
                                                     Assistant United States Attorney
                                                     555 4th Street, N.W.
 Jonathan E. Lowy, D.C. Bar #418654
                                                     Washington, District of Columbia 20530
 Joshua Scharff, D.C. Bar #999392
                                                     Telephone: 202 252 2575
 Brady Center to Prevent Gun Violence
                                                     johnny.walker@usdoj.gov
 840 First Street, N.E., Suite 400
 Washington, District of Columbia 20002              Counsel for Defendants
 Telephone: 202 370 8105
 jscharff@bradymail.org
 Counsel for Plaintiff
 Dated: November 15, 2019




                                                 2
